MORRIS, Judge.
Terek Diasti a/k/a Derek Diasti appeals a nonfinal order that determines both that the trial court had personal jurisdiction over Diasti and that the trial court had subject matter jurisdiction over the cause of action. We have jurisdiction to review a nonfinal order that determines the jurisdiction over the person, Fla. R.App. P. 9.130(a)(3)(C)(i), and to the extent that the order on appeal deals with that issue, we affirm without further comment. However, to the extent that the order on appeal addresses subject matter jurisdiction, it is a nonfinal, nonappealable order. See Grasso v. Grasso, 113 So.3d 855, 856 (Fla. 2d DCA 2012); L.A.D. Prop. Ventures, Inc. v. First Bank, 19 So.3d 1126, 1128 (Fla. 2d DCA 2009); Hitt v. Homes & Land Brokers, Inc., 993 So.2d 1162, 1165 (Fla. 2d DCA 2008). We therefore dismiss that portion of the appeal.
Affirmed in part, dismissed in part.
NORTHCUTT and BLACK, JJ., Concur.